ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
VetBiz Corp, LLC                              ) ASBCA No. 61978
                                              )
Under Contract No.    W91151-16-D-0003        )

APPEARANCE FOR THE APPELLANT:                    Sarah C. Reida, Esq.
                                                  Legal Meets Practical, LLC
                                                  Naperville, IL

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 Dana J. Chase, Esq.
                                                 MAJ Ronald M. Herrmann, JA
                                                  Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 10, 2020



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61978, Appeal of VetBiz Corp, LLC,
rendered in conformance with the Board’s Charter.

      Dated: September 10, 2020



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals